IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1747
                             Filed August 27, 2014

IN THE MATTER OF THE CLETUS
W. HERRIG TRUST AGREEMENT
DATED DECEMBER 19, 2005

NED J. HERRIG,
     Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Dubuque County, Margaret L.

Lingreen, Judge.



      Beneficiary appeals the district court’s order denying his claims arising out

of the alleged mismanagement of his father’s trust. AFFIRMED.




      Francis J. Lange of Lange & Neuwoehner, Dubuque, for appellant.

      Brian J. Kane of Kane, Norby & Reddick, P.C., Dubuque, for appellee.



      Considered by Danilson, C.J., and Potterfield and McDonald, JJ.
                                         2



MCDONALD, J.

       In this intra-family dispute, beneficiary Ned Herrig appeals the district

court’s order denying his claims for relief arising out of his sister’s (the trustee)

administration of their father’s trust. Specifically, Ned challenged the following:

(1) the trustee’s disposition of Ned’s personal property abandoned on the trust’s

farm and the assessment of costs to Ned for the same, (2) the trustee’s failure to

timely provide an accounting to the beneficiaries, (3) the trustee’s failure to pay

Ned an additional sum he contends he is owed under the trust agreement, and

(4) the total fees and expenses paid for administration of the trust.       He also

claims the district court abused its discretion in not allowing him to amend his

pleading during trial to assert a new claim for conversion of property.

       “Probate matters are tried in equity, and the district court’s ruling on the

merits is reviewed de novo.” In re Estate of Roethler, 801 N.W.2d 833, 837

(Iowa 2011).    “[W]e are not bound by the trial court’s conclusions of law or

findings of facts, although we do give weight to factual findings, particularly when

they involve the credibility of witnesses.”    Id.   This appeal presents only the

application of well-settled rules of law to a recurring fact situation, the

administration of a trust, and a full opinion would not augment or clarify existing

case law. We conclude the district court’s findings are supported by the record

and its conclusions are without error. We adopt the district court’s findings and

conclusions as our own. The judgment of the district court is affirmed without

further opinion. See Iowa Ct. R. 21.26(1)(a), (d), and (e).

       AFFIRMED.